Citation Nr: 1045616	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
September 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that declined to reopen the Veteran's 
previously denied claims for service connection for minimal 
degenerative changes of the lumbosacral spine and chronic low 
back syndrome.

In November 2003, the Veteran testified during a personal hearing 
at the RO.  A transcript of the hearing is of record.

In January 2005, the Board reopened the Veteran's claim for 
service connection for chronic low back syndrome and remanded the 
matter to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  

In September 2008, the Board requested a medical opinion, 
pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated 
Veterans Health Administration (VHA) Directive, in response to 
the appellant's claim of entitlement to service connection for a 
low back disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 
C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  A VHA medical opinion was rendered in October 
2008 and, in November 2008, the appellant was given an 
opportunity to present additional argument.  In January 2009, he 
submitted new medical evidence and additional service treatment 
records.

In February 2009, the Board remanded the Veteran's case to the RO 
via AMC for further development that included directing the RO to 
readjudicate the issue on appeal with consideration of the 
additional evidence received after issuance of the supplemental 
statement of the case (SSOC) in February 2008.  There has been 
substantial compliance with this remand, as the RO readjudicated 
the claim on appeal, after considering the additional evidence, 
and issued a SSOC in September 2010.
FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative disk 
disease and osteoarthritis of the lumbosacral spine, is 
etiologically related to his period of active military service.


CONCLUSION OF LAW

Degenerative disk disease and osteoarthritis of the lumbosacral 
spine, was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

In this decision, the Board grants service connection for a low 
back disorder, currently diagnosed as degenerative disk disease 
and facet and osteoarthritis of the lumbosacral spine.  This 
award represents a complete grant of the benefit sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary with respect to this claim.  
Information concerning effective dates and ratings for a low back 
disorder will be provided by the RO.  If appellant then disagrees 
with any of those actions, he may appeal those decisions


II.  Factual Background and Legal Analysis

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran seeks service connection for a low back disorder 
that, he asserts, is the result of a back injury he sustained 
when he fell from a ladder in May 1967 while on active duty.  In 
oral and written statements in support of his claim, the Veteran 
contends that after the initial back injury, he continued to have 
back problems and went to sick call.  After his discharge from 
service, the Veteran indicates that he continued to experience 
back problems. 

Service treatment records indicate that, when examined for entry 
into service in August 1966, the Veteran's spine was normal and 
he was found qualified for active service.  Clinical records show 
that, in May 1967, the Veteran fell approximately 10 feet from a 
ladder, onto his left buttock and was initially noted to have a 
sprained left hip.  A pelvic x-ray was taken and treatment 
included heat, medication, and light duty.  When examined the 
following week, clinical findings revealed soreness in his low 
lumbar and sacral area, with direct tenderness.  A back injury 
was noted and the Veteran was hospitalized for three days.  He 
was then returned to light duty.  The Veteran was seen again in 
June 1967 for complaints of back pain when results of x-rays were 
negative.  The clinical impression was lumbosacral strain and 
coccalgia.  On a report of medical history completed in May 1969, 
when he was examined for separation, the Veteran checked yes to 
having recurrent back pain but his spine was reported as normal 
on clinical examination at that time.

Post service, a September 1977 private medical record from 
J.R.G., M.D., indicates that the Veteran complained of 
intermittent low back pain for several years and reported his 
only back injury was in 1967 when he fell off a ladder.  Results 
of x-rays taken at the time were unremarkable and the clinical 
impression was chronic lumbosacral muscle strain.

A July 1981 VA examination report includes the Veteran's history 
of falling from a step ladder and landing on concrete in 1967 in 
service.  He said x-rays were taken and treatment included 
physical therapy, after which he returned to the clinic several 
times before being discharged.  He said that approximately three 
to four months earlier he developed low back pain.  Results of x-
rays taken at the time showed minimal degenerative changes of the 
lumbar spine at the level of L4, L4.  The diagnosis included 
chronic low back syndrome with paravertebral muscle spasm with 
motion.

An April 1988 record from T.D.L., M.D., reflects the Veteran's 
report of a four or five month history of low back pain that 
started after he had been working.  He had occasional pain that 
radiated into his hip and did not recall any recent trauma.  
Results of x-rays taken at the time showed no abnormalities.  The 
clinical impression was lumbosacral muscle strain.

In a June 2002 signed statement, S.A.H., D.C., said that the 
Veteran was treated since June 1993 for chronic lumbalgia and 
cervicalgia.  The chiropractor opined that Veteran's 1967 fall in 
service could have been the start of his degenerative changes.

In a March 2003 signed statement, J.G.A., M.D., described his 
review of relevant service treatment records and noted the 
Veteran's history of a fall from a ladder in 1967.  It was 
reported that the Veteran currently had severe pain in the low 
back (tailbone) region.  Results of a magnetic resonance image 
(MRI) included mild degenerative disc changes, most pronounced at 
L4-L5; results of x-rays of the lumbar spine taken in September 
2000 showed degenerative disc disease especially at L2-L4, and 
L4-L5.  Dr. J.G.A. said that it was reasonable to assume that the 
Veteran's low back pain was almost certainly due to the severe 
1967 injury from the fall off a ladder.

In May 2003, the Veteran underwent VA examination.  Upon review 
of the medical records, and a clinical evaluation, the diagnosis 
was degenerative disc disease and facet joint osteoarthritis of 
the lumbar spine.  In the VA examiner's opinion, the Veteran's 
current back disorder was the result of age and the activities of 
daily work, and not a single sprain/contusion in 1967.

According to a November 2004 memorandum, A.M.G., M.D., M.P.H., 
reviewed the Veteran's medical records, and essentially agreed 
with the opinion rendered by Dr. J.G.A., to the effect that the 
Veteran's current back disorder was due to his 1967 fall in 
service.  She noted that it was difficult to determine the degree 
of injury that occurred in the in-service injury but such a fall 
that impacted the coccyx can transmit up the spine, resulting in 
pathologic changes over a period of time.  Dr. A.M.G. concluded 
that the evidence showed that the Veteran suffered from low back 
strain and coccyalgia-post-traumatic after an in-service injury.  
He was repeatedly evaluated for worsening low back pain and x-
rays revealed that he currently had chronic degenerative disc 
disease and facet joint osteoarthritis in the lumbar area.

In September 2008, the Board requested a VHA opinion from a 
medical specialist regarding whether the Veteran had a back 
disorder(s) that started in service or was otherwise related to 
his military service.

In an October 2008 report, a VA orthopedic physician indicated 
that he reviewed the Veteran's medical records.  According to the 
VA orthopedist, the Veteran had degenerative disk disease and 
facet and osteoarthritis of the lumbosacral spine.  In the VA 
physician's opinion, there was "discontinuity of complaint" by 
the Veteran who "more likely than not, with or without injury, 
would end up having osteoarthritis of his lumbosacral spine".  
The VA physician said "I personally feel the contribution of the 
injury [in 1967 in service] to [the Veteran's] present condition 
is minimal" and "is more related to work and to [an] aging 
condition".

In a December 2008 signed statement, R.E.B., D.O., said that he 
examined the Veteran and reviewed his labs and x-rays.  It was 
noted that the Veteran reported having multiple trips to the 
dispensary after his initial back injury in service.  Dr. R.E.B. 
disagreed with the VHA orthopedist's opinion.

Initially, the Board must assess the competence of the Veteran to 
report the onset of his back injury in service and of his having 
such residual problems since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran's descriptions of the circumstances 
of his service credible.  He is competent to state that he fell 
from a ladder and sustained a back injury and the service 
treatment records describe treatment for a back injury in May and 
June 1967.  There is a continuity of evidence as to the onset of 
the Veteran's back pain and his post-service symptomatology.

In this case, the probative medical evidence further indicates 
that the Veteran was diagnosed with degenerative disk disease and 
osteoarthritis of the lumbosacral spine in 2008.

As to whether the Veteran has a back disorder related to active 
service, the Board finds that the evidence is in equipoise.  The 
Veteran maintains that he had a back injury in May 1967, to which 
he attributes his current degenerative disc disease and 
osteoarthritis of the lumbosacral spine.  Furthermore, two 
private physicians who evaluated the Veteran (Drs. J.G.A. and 
R.B.) and one who reviewed his records (Dr. A.M.G.) all appear to 
have associated his back disorder with his injury in service, 
although a VA examiner and the VHA orthopedic physician did not.  
Thus, these medical opinions have probative value, and after 
reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that the 
evidence is in equipoise as to whether the Veteran has a low back 
disorder that is related to his active service.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107, entitlement to service connection 
for a low back disorder, currently diagnosed as degenerative disc 
disease and osteoarthritis of the lumbosacral spine, is granted.



ORDER

Service connection for a low back disorder, currently diagnosed 
as degenerative disc disease and osteoarthritis of the 
lumbosacral spine, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


